April 3, 2014Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:General California Municipal Money Market Fund1933 Act File No.: 33-94521940 Act File No.: 811-4871CIK No.: 00000803951Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Class A and Class B Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 43 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 28, 2014.Please address any comments or questions to my attention at 212-922-6620.Sincerely,/s/ Judith C. CanonicaJudith C. CanonicaParalegal
